DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 08 October 2019.
2.  Claims 1-19 are pending in the application.
3.  Claims 1-19 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 08 October 2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.  Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 1 is directed towards a dyschromatopsia deciding apparatus and independent claim 6 is directed towards a dyschromatopsia compensation apparatus.  Both independent claims 1 and 6 comprise a memory and processor.  However, after a review of the applicant’s specification the examiner has not found any support for the memory or processor being hardware.  Since the apparatus claims do not contain any elements of hardware this renders the claims non-statutory.  Dependent claims 2-5 and 7-9 recite similar subject matter and are non-statutory as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 3, 6, 10, 12, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al US 2012/0246737 A1 (hereinafter Paxton) in view of Garside US 2013/0014214 A1.
As to claim 1, Paxton discloses a dyschromatopsia deciding apparatus comprising: 
an input and output (I/O) interface configured to receive an input for a program (i.e. graphical interface) [0017]; 
a memory configured to store the input for the program and a processing result of the input (i.e. computer) [0018]; and 
a processor configured to execute the program (i.e. computer) [0018], 
wherein the processor is configured to: 
provide first completely automated public turing test to tell computers and humans apart (CAPTCHA) information for distinguishing between a person and a machine together with second CAPTCHA information (i.e. two different CAPTCHAs) [0023]; 
receive first CAPTCHA input information corresponding to the first CAPTCHA information and second CAPTCHA input information [0024]; 
authenticate a user based on the first CAPTCHA input information (i.e. verification that the user is human) [0027].
Paxton does not teach that the second CAPTCHA is for deciding dyschromatopsia.  Paxton does not teach second CAPTCHA information together with authentication information.  Paxton does not teach decide dyschromatopsia of the user based on the second CAPTCHA input information.  Paxton does not teach store a decision result of the dyschromatopsia in response to a decision that the user has the dyschromatopsia. 
Garside teaches that the second CAPTCHA is for deciding dyschromatopsia (i.e. challenge or puzzle for testing for color blindness) [0044].  Garside teaches second CAPTCHA information together with authentication information (i.e. such as digital signature) [0034].  Garside teaches decide dyschromatopsia of the user based on the second CAPTCHA input information (i.e. based on incorrect response to challenge or puzzle) [0045].  Garside teaches store a decision result of the dyschromatopsia in response to a decision that the user has the dyschromatopsia [0045]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Paxton so that the second CAPTCHA would have been for deciding dyschromatopsia.  The second CAPTCHA information would have been together with authentication information.  Dyschromatopsia of the user would have been decided based on the second CAPTCHA input information. A decision result of the dyschromatopsia would have been stored in response to a decision that the user had the dyschromatopsia. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Paxton by the teaching of Garside because it helps facilitate challenges and puzzles to make it extremely difficult for automated processes to access and complete but completely visually comprehensible to a human user [0006].
As to claim 3, Paxton teaches the dyschromatopsia deciding apparatus of claim 1, wherein the first CAPTCHA information and the second CAPTCHA information include at least one of a text CAPTCHA, an image CAPTCHA, and a slide CAPTCHA (i.e. image CAPTCHA) [figure 2]. 
As to claim 6, Paxton discloses a dyschromatopsia compensation apparatus comprising: 
an input and output (I/O) interface configured to receive an input for a program (i.e. graphical interface) [0017]; 
a memory configured to store the input for the program and a processing result of the input (i.e. computer) [0018]; and 
a processor configured to execute the program (i.e. computer) [0018], 
wherein the processor is configured to: 
provide a screen for requesting authentication information of a user (i.e. graphical interface) [0017]; 
first CAPTCHA information for distinguishing between a person and a machine and the second CAPTCHA information are provided together on the screen (i.e. two different CAPTCHAs on the same screen) [0023]. 
Paxton does not teach authenticate a user based on the authentication information.  Paxton does not teach load prestored dyschromatopsia information of the user when an authentication of the user is successful.  Paxton does not teach change a content display scheme of a program based on the dyschromatopsia information.  Paxton does not teach the dyschromatopsia information of the user is acquired based on second completely automated public turing test to tell computers and humans apart (CAPTCHA) input information received in correspondence to second CAPTCHA information for deciding dyschromatopsia.
Garside teaches authenticate a user based on the authentication information (i.e. such as digital signature) [0034].  Garside teaches load prestored dyschromatopsia information of the user when an authentication of the user is successful (i.e. individualized end user environment color scheme) [0045].  Garside teaches change a content display scheme of a program based on the dyschromatopsia information (i.e. color scheme changed) [0045].  Garside teaches the dyschromatopsia information of the user is acquired based on second completely automated public turing test to tell computers and humans apart (CAPTCHA) input information received in correspondence to second CAPTCHA information for deciding dyschromatopsia [0045].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Paxton so that a user would have been authenticated based on the authentication information.  Prestored dyschromatopsia information of the user would have been loaded when an authentication of the user was successful.  A content display scheme of a program would have been changed based on the dyschromatopsia information.  The dyschromatopsia information of the user would have been acquired based on second completely automated public turing test to tell computers and humans apart (CAPTCHA) input information received in correspondence to second CAPTCHA information for deciding dyschromatopsia.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Paxton by the teaching of Garside because it helps facilitate challenges and puzzles to make it extremely difficult for automated processes to access and complete but completely visually comprehensible to a human user [0006].
As to claim 10, Paxton discloses a dyschromatopsia deciding method of a program for displaying contents, the method comprising: 
providing first completely automated public turing test to tell computers and humans apart (CAPTCHA) information for distinguishing between a person and a machine together with second CAPTCHA information (i.e. two different CAPTCHAs) [0023]; 
receiving first CAPTCHA input information corresponding to the first CAPTCHA information and second CAPTCHA input information corresponding to the second CAPTCHA information [0024]; 
authenticating a user based on the first CAPTCHA input information (i.e. verification that the user is human) [0027].
Paxton does not teach that the second CAPTCHA is for deciding dyschromatopsia.  Paxton does not teach second CAPTCHA information together with authentication information.  Paxton does not teach decide dyschromatopsia of the user based on the second CAPTCHA input information.  Paxton does not teach store a decision result of the dyschromatopsia in response to a decision that the user has the dyschromatopsia. 
Garside teaches that the second CAPTCHA is for deciding dyschromatopsia (i.e. challenge or puzzle for testing for color blindness) [0044].  Garside teaches second CAPTCHA information together with authentication information (i.e. such as digital signature) [0034].  Garside teaches decide dyschromatopsia of the user based on the second CAPTCHA input information (i.e. based on incorrect response to challenge or puzzle) [0045].  Garside teaches store a decision result of the dyschromatopsia in response to a decision that the user has the dyschromatopsia [0045]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Paxton so that the second CAPTCHA would have been for deciding dyschromatopsia.  The second CAPTCHA information would have been together with authentication information.  Dyschromatopsia of the user would have been decided based on the second CAPTCHA input information. A decision result of the dyschromatopsia would have been stored in response to a decision that the user had the dyschromatopsia. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Paxton by the teaching of Garside because it helps facilitate challenges and puzzles to make it extremely difficult for automated processes to access and complete but completely visually comprehensible to a human user [0006].
As to claim 12, Paxton teaches the dyschromatopsia deciding method of claim 10, wherein the first CAPTCHA information and the second CAPTCHA information include at least one of a text CAPTCHA, an image CAPTCHA, and a slide CAPTCHA (i.e. image CAPTCHA) [figure 2]. 
As to claim 14, Paxton discloses a dyschromatopsia compensation method of a program for displaying contents, the method comprising: 
providing a screen for requesting authentication information of a user (i.e. graphical interface) [0017]; 
the first CAPTCHA information and the second CAPTCHA information are provided together on the screen (i.e. two different CAPTCHAs on the same screen) [0023]. 
Paxton does not teach authenticate a user based on the authentication information.  Paxton does not teach load prestored dyschromatopsia information of the user when an authentication of the user is successful.  Paxton does not teach change a content display scheme of a program based on the dyschromatopsia information.  Paxton does not teach the dyschromatopsia information of the user is acquired based on second completely automated public turing test to tell computers and humans apart (CAPTCHA) input information received in correspondence to second CAPTCHA information for deciding dyschromatopsia.
Garside teaches authenticate a user based on the authentication information (i.e. such as digital signature) [0034].  Garside teaches load prestored dyschromatopsia information of the user when an authentication of the user is successful (i.e. individualized end user environment color scheme) [0045].  Garside teaches change a content display scheme of a program based on the dyschromatopsia information (i.e. color scheme changed) [0045].  Garside teaches the dyschromatopsia information of the user is acquired based on second completely automated public turing test to tell computers and humans apart (CAPTCHA) input information received in correspondence to second CAPTCHA information for deciding dyschromatopsia [0045].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Paxton so that a user would have been authenticated based on the authentication information.  Prestored dyschromatopsia information of the user would have been loaded when an authentication of the user was successful.  A content display scheme of a program would have been changed based on the dyschromatopsia information.  The dyschromatopsia information of the user would have been acquired based on second completely automated public turing test to tell computers and humans apart (CAPTCHA) input information received in correspondence to second CAPTCHA information for deciding dyschromatopsia.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Paxton by the teaching of Garside because it helps facilitate challenges and puzzles to make it extremely difficult for automated processes to access and complete but completely visually comprehensible to a human user [0006].
As to claim 18, Garside teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the dyschromatopsia deciding method of claim 10 (i.e. processing unit) [0026]. 
As to claim 19, Garside teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the dyschromatopsia compensation method of claim 14 (i.e. processing unit) [0026]. 
7.  Claims 2, 4, 7, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al US 2012/0246737 A1 (hereinafter Paxton) and Garside US 2013/0014214 A1 as applied to claims 1, 6, 10 and 14 above, and further in view of Clark et al US 2019/0318352 A1 (hereinafter Clark).
As to claim 2, the Paxton-Garside combination teaches the dyschromatopsia deciding apparatus of claim 1, wherein the first CAPTCHA information and the second CAPTCHA information are displayed on a same screen or consecutive screens (i.e. two different CAPTCHAs on the same screen) [0023].  
The Paxton-Garside combination does not teach the processor is configured to provide again first CAPTCHA information for distinguishing between a person and a machine together with second CAPTCHA information for deciding dyschromatopsia when an authentication of the user fails. 
Clark teaches the processor is configured to provide again first CAPTCHA information for distinguishing between a person and a machine together with second CAPTCHA information for deciding dyschromatopsia when an authentication of the user fails (i.e. when authentication fails, the user is invited to authenticate again) [0026]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination so that the processor would have been configured to provide again first CAPTCHA information for distinguishing between a person and a machine together with second CAPTCHA information for deciding dyschromatopsia when an authentication of the user failed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination by the teaching of Clark because it gives a user an opportunity to re-authenticate in the event of a failed authentication [0026].
As to claim 4, the Paxton-Garside combination does not teach the dyschromatopsia deciding apparatus of claim 1, wherein when an authentication of the user fails, the processor is configured to provide again first CAPTCHA information for distinguishing between a person and a machine together with second CAPTCHA information for deciding dyschromatopsia.
Clark teaches that when an authentication of the user fails, the processor is configured to provide again first CAPTCHA information for distinguishing between a person and a machine together with second CAPTCHA information for deciding dyschromatopsia (i.e. when authentication fails, the user is invited to authenticate again) [0026].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination so that when an authentication of the user failed, the processor would have been configured to provide again first CAPTCHA information for distinguishing between a person and a machine together with second CAPTCHA information for deciding dyschromatopsia.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination by the teaching of Clark because it gives a user an opportunity to re-authenticate in the event of a failed authentication [0026].
As to claim 7, the Paxton-Garside combination teaches the dyschromatopsia compensation apparatus of claim 6, wherein the first CAPTCHA information and the second CAPTCHA information are displayed on a same screen or consecutive screens (i.e. two different CAPTCHAs on the same screen) [0023].  
The Paxton-Garside combination does not teach the processor is configured to provide again first CAPTCHA information for distinguishing between a person and a machine together with second CAPTCHA information for deciding dyschromatopsia when an authentication of the user fails. 
Clark teaches the processor is configured to provide again first CAPTCHA information for distinguishing between a person and a machine together with second CAPTCHA information for deciding dyschromatopsia when an authentication of the user fails (i.e. when authentication fails, the user is invited to authenticate again) [0026]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination so that the processor would have been configured to provide again first CAPTCHA information for distinguishing between a person and a machine together with second CAPTCHA information for deciding dyschromatopsia when an authentication of the user failed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination by the teaching of Clark because it gives a user an opportunity to re-authenticate in the event of a failed authentication [0026].
As to claim 11, the Paxton-Garside combination teaches the dyschromatopsia deciding method of claim 10, wherein the first CAPTCHA information and the second CAPTCHA information are displayed on a same screen or consecutive screens (i.e. two different CAPTCHAs on the same screen) [0023].  
The Paxton-Garside combination does not teach the first CAPTCHA information for distinguishing between a person and a machine and second CAPTCHA information for deciding dyschromatopsia are provided again when an authentication of the user fails. 
Clark teaches the first CAPTCHA information for distinguishing between a person and a machine and second CAPTCHA information for deciding dyschromatopsia are provided again when an authentication of the user fails (i.e. when authentication fails, the user is invited to authenticate again) [0026]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination so that the first CAPTCHA information would have been for distinguishing between a person and a machine and second CAPTCHA information for deciding dyschromatopsia were provided again when an authentication of the user fails. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination by the teaching of Clark because it gives a user an opportunity to re-authenticate in the event of a failed authentication [0026].
As to claim 15, the Paxton-Garside combination teaches the dyschromatopsia compensation method of claim 14, wherein the first CAPTCHA information and the second CAPTCHA information are displayed on a same screen or consecutive screens (i.e. two different CAPTCHAs on the same screen) [0023].  
The Paxton-Garside combination does not teach the first CAPTCHA information for distinguishing between a person and a machine and second CAPTCHA information for deciding dyschromatopsia are provided again when an authentication of the user fails. 
Clark teaches the first CAPTCHA information for distinguishing between a person and a machine and second CAPTCHA information for deciding dyschromatopsia are provided again when an authentication of the user fails (i.e. when authentication fails, the user is invited to authenticate again) [0026]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination so that the first CAPTCHA information would have been for distinguishing between a person and a machine and second CAPTCHA information for deciding dyschromatopsia were provided again when an authentication of the user fails. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination by the teaching of Clark because it gives a user an opportunity to re-authenticate in the event of a failed authentication [0026].
8.  Claims 5, 8, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al US 2012/0246737 A1 (hereinafter Paxton) and Garside US 2013/0014214 A1 as applied to claims 1, 6, 10 and 14 above, and further in view of Kim US 2005/0134800 A1.
As to claim 5, the Paxton-Garside combination does not teach the dyschromatopsia deciding apparatus of claim 1, wherein when an authentication of the user is successful, the processor is configured to decide dyschromatopsia of the user based on the second CAPTCHA input information. 
Kim teaches that when an authentication of the user is successful (i.e. verified user) [0053], the processor is configured to decide dyschromatopsia of the user based on the second CAPTCHA input information (i.e. determines if the user is colorblind) [0053]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination so that when an authentication of the user was successful, the processor would have been configured to decide dyschromatopsia of the user based on the second CAPTCHA input information. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination by the teaching of Kim because it allows users having color vision deficiency to perceive the displayed colors as vividly and naturally as seen through the eyes of normal users [0009].
As to claim 8, the Paxton-Garside combination does not teach the dyschromatopsia compensation apparatus of claim 6, wherein the processor is configured to change color information of contents based on the dyschromatopsia information when the user has the dyschromatopsia. 
Kim teaches that the processor is configured to change color information of contents based on the dyschromatopsia information when the user has the dyschromatopsia (i.e. change the gain values for the colors) [0055-0056]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination so that the processor would have been configured to change color information of contents based on the dyschromatopsia information when the user had the dyschromatopsia. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination by the teaching of Kim because it allows users having color vision deficiency to perceive the displayed colors as vividly and naturally as seen through the eyes of normal users [0009].
As to claim 13, the Paxton-Garside combination does not teach the authenticating the user based on the first CAPTCHA input information.  The Paxton-Garside combination does not teach deciding dyschromatopsia of the user based on the second CAPTCHA input information when an authentication of the user is successful. 
Kim teaches the authenticating the user based on the first CAPTCHA input information (i.e. verified user) [0053].  Kim teaches deciding dyschromatopsia of the user based on the second CAPTCHA input information when an authentication of the user is successful (i.e. determines if the user is colorblind) [0053]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination so that the authenticating the user would have been based on the first CAPTCHA input information.  Deciding dyschromatopsia of the user would have been based on the second CAPTCHA input information when an authentication of the user was successful. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination by the teaching of Kim because it allows users having color vision deficiency to perceive the displayed colors as vividly and naturally as seen through the eyes of normal users [0009].
As to claim 16, the Paxton-Garside combination does not teach the dyschromatopsia compensation method of claim 14, wherein when the user has the dyschromatopsia, the changing of the content display scheme changes color information of contents based on the dyschromatopsia information.
Kim teaches that when the user has the dyschromatopsia, the changing of the content display scheme changes color information of contents based on the dyschromatopsia information (i.e. change the gain values for the colors) [0055-0056].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination so that when the user had the dyschromatopsia, the changing of the content display scheme changes color information of contents would have been based on the dyschromatopsia information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination by the teaching of Kim because it allows users having color vision deficiency to perceive the displayed colors as vividly and naturally as seen through the eyes of normal users [0009].
9.  Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al US 2012/0246737 A1 (hereinafter Paxton) and Garside US 2013/0014214 A1 as applied to claims 6 and 14 above, and further in view of Raaymakers et al US 2009/0135266 A1 (hereinafter Raaymakers).
As to claim 9, the Paxton-Garside combination does not teach the dyschromatopsia compensation apparatus of claim 6, wherein the processor is configured to change texture information of contents based on the dyschromatopsia information when the user has the dyschromatopsia. 
Raaymakers teaches the processor is configured to change texture information of contents based on the dyschromatopsia information when the user has the dyschromatopsia (i.e. changing the texture) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination so that the processor would have been configured to change texture information of contents based on the dyschromatopsia information when the user had the dyschromatopsia. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination by the teaching of Raaymakers because by changing the texture it helps give benefits to a person that is colorblind [0006].
As to claim 17, the Paxton-Garside combination does not teach the dyschromatopsia compensation method of claim 14, wherein when the user has the dyschromatopsia, the changing of the content display scheme changes texture information of contents based on the dyschromatopsia information. 
Raaymakers teaches the processor is configured to change texture information of contents based on the dyschromatopsia information when the user has the dyschromatopsia (i.e. changing the texture) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination so that the processor would have been configured to change texture information of contents based on the dyschromatopsia information when the user had the dyschromatopsia. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Paxton-Garside combination by the teaching of Raaymakers because by changing the texture it helps give benefits to a person that is colorblind [0006].
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Natarajan et al US 2016/0028730 A1 directed to providing security and verifying a human user and/or an authorized user [abstract].
B.  Sanghavi et al US 2009/0113294 A1 directed to progressive captcha [0002].
C.  Versteeg et al US 2019/0305968 A1 directed to identifying a set of computing-resistant puzzles and receiving human-input proposed solutions to at least a subset of the puzzles [abstract].
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492